internal_revenue_service index number number release date cc ebeo plr-111399-99 taxpayer date dear this responds to your letter of date requesting a ruling that your military retirement pay is excludable from your gross_income under sec_104 of the internal_revenue_code the code the facts as we understand them are as follows you retired from the armed_forces and received military retirement pay based on years_of_service from the department of defense dod you also elected a survivor benefit you subsequently applied to the veterans administration va for disability benefits the va determined that you have an overall combined disability rating of percent you have elected to waive your dod years_of_service retirement benefits to the extent of your va benefits so that you could receive the va benefits tax free since your retirement in you have received annual forms 1099r from the dod reporting a portion of your retirement pay as taxable_income however it is your position that you were retired for permanent disability with a percent disability rating from dod and not for years_of_service and therefore your entire retirement benefit should be fully nontaxable sec_104 of the code excludes from gross_income amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country sec_104 of the code provides that sec_104 will apply to an individual if on or before date he was entitled to receive an amount described in sec_104 u s c b provides that military retirement pay will be the greater of the amount computed on the basis of years_of_service or percentage of disability sec_1_104-1 of the income_tax regulations states that for purposes of sec_104 that part of the retired pay of a member of an armed force computed under formula no or of u s c or under u s c d on the basis of years of services which exceeds the retired pay that he would receive if it were computed on the basis of percentage of disability is not considered as a pension annuity or similar allowance for personal_injury_or_sickness resulting from active_service in the armed_forces sec_1_122-1 of the regulations provides that in computing the amount of net taxable retirement pay gross retired pay is reduced in the following order the cost of the survivor benefit election the amount of any va compensation award for which retired pay is waived and the amount by which retired pay computed on the basis of any dod disability rating percentage exceeds the amount waived for va compensation accordingly the portion of your retirement benefit that exceeds the sum of your survivor benefit cost and the greater of the amount of your va compensation or the amount of any dod retirement pay based on percentage of disability is taxable thus even if you were retired for permanent disability with a percent disability rating a portion of your retirement pay may nevertheless be includable in income the information provided is not adequate for us to determine whether the computation of the taxable_amount made by dod in your case is correct except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described specifically no ruling is intended or implied with respect to whether the computation of your taxable retirement pay made by dod is correct this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
